Citation Nr: 1531911	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, status post replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to November 1960 and from November 1961 to August 1962.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the VARO in Detroit, Michigan, and that office forwarded the appeal to the Board.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In February 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's prior remand, the Veteran was diagnosed with right knee arthritis and underwent right knee replacement surgery in July 2008 and has thus met the current disability requirement.  Moreover, there is documented evidence of right knee symptoms in service.  In particular, the service treatment records from the Veteran's second period of service reflect that on the December 1961 entrance Report of Medical History, he complained that his knee sometimes locked and could not bend, and on the May 1962 Report of Medical History, he complained that his right knee cap locked and slipped and there were broken pieces under his knee cap.  The Veteran has also reported that the doctor who performed his knee replacement surgery told him that he had been suffering for a long time.  The Board therefore instructed that the Veteran be afforded a VA examination and that an opinion be obtained as to whether the current disability is related to his in-service symptoms.

The Veteran underwent an April 2015 VA examination as to the etiology of his right knee disability.  The examiner opined that the current right knee disability was not related to service.  His rationale was that the Veteran was not seen for nor treated for a right knee condition during service, that there was "no medical evidence" verifying what the Veteran stated about his knee of locking, slipping, and broken pieces under the knee cap in the reports of medical history, and that the Veteran was not seen for the knee during service or immediately thereafter.  The examiner further noted that after service, the Veteran was able to hunt, fish, wood work and work as a court officer, and that degenerative changes would not be unusual in a person who is the Veteran's age and is part of the aging process.

The Board finds this opinion inadequate, for the following reasons.  The lack of contemporaneous medical evidence is not by itself a basis to conclude that there is a lack of nexus between the current right knee disability and the in-service symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, the Board finds the Veteran's in-service report of right knee symptoms to be competent and credible, and the medical opinion should assume the credibility of the Veteran's statements in this regard.  As the primary basis of the medical opinion was the absence of medical evidence corroborating the Veteran's in-service statements as to right knee injury and symptoms, a new medical opinion should be obtained, which considers and accepts the Veteran's in-service statements.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a VA physician as to the etiology of the Veteran's right knee disability, as outlined below.
 
The electronic claims file must be available to the physician for review.

The physician examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current right knee disability is related to the in-service symptoms he described on his May 1962 separation Report of Medical History, as well as his statements of ongoing right knee pain since service.  The examiner should also assume that the Veteran's right knee was sound at entrance in November 1961.

The physician should assume the accuracy and credibility of the Veteran's in-service lay statements of his right knee cap locking and slipping and current lay statements of ongoing right knee pain, regardless of the lack of contemporaneous medical evidence.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a right knee disability, status post replacement.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

